DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status Action
The Examiner acknowledged the receipt of application No. 16/652,203 filed on 03/30/2020.  Amended claims 1-6 filed on 03/30/2020 are pending in this application.

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1:
The species of the nonpolar solvents as claimed according to the specification can be, for examples: xylene, ethylbenzene, decane, paraffin, di-n-butyl carbonate, diisobutyl adipate, etc. (see specification: page 12-13, [0020]), wherein said nonpolar solvents are taught by the reference BERGHAS et al. (U.S. PG-Pub. No. 2012/0264607 A1).
BERGHAS teaches an agrochemical composition comprising at least one active ingredient and a suitable auxiliaries, e.g. solvents or diluents, wherein the solvents or diluents can be liquid paraffin, decane, xylene, ethylbenzene, di-n-butyl adipate or di-isooctyl adipate (see: [0132-0133]; [0144-0145]; [0170-0171] & [0175-0179]).  As such, the solvents or diluents taught by BERGHAS, as set forth above, read on the similar nonpolar solvents, i.e. those having a LogPow vale that is larger than 1.6 as disclosed in 
Applicant is required, in reply to this action, to elect a single or a grouping of similar nonpolar solvents species to which the claims shall be restricted if no generic claim is finally held to be allowable.
The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, claims 1 and 4 are generic.
The election of a species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 1616
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616